Citation Nr: 0424019	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  02-06 081	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in the April 
2001 Board decision denying service connection for 
hypertension.



REPRESENTATION

Moving party represented by:  Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The moving party in this case is a veteran who served on 
active duty from September 1973 to September 1976.


FINDINGS OF FACT

1.  In an April 2001 decision, the Board denied direct 
service connection for hypertension on the basis that there 
was no new and material evidence.  

2.  The Board's decision of April 2001 was not supported by 
evidence then of record, and the applicable statutory and 
regulatory provisions existing at the time were misapplied.


CONCLUSION OF LAW

The Board's April 2001 decision denying service connection 
for hypertension was clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400-20.1411 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and 
implementing regulations do not apply in cases involving 
motions alleging CUE in Board decisions.  Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001).

A Board decision is subject to revision on the grounds of CUE 
and must be reversed or revised if evidence establishes such 
error.  38 U.S.C.A. § 7111(a).  Motions for review of Board 
decisions on the grounds of CUE are adjudicated pursuant to 
regulations, 38 C.F.R. §§ 20.1400-1411.

According to the regulations, CUE is the kind of error, of 
fact or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  38 C.F.R. § 20.1403(a).  
Generally, CUE is present when either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.  Id.  Review for CUE in a prior 
Board decision must be based on the record and the law that 
existed when the decision was made.  38 C.F.R. § 20.1403(b).  
The regulations further provide that to warrant revision of a 
Board decision on the grounds of CUE, there must have been an 
error in the Board's adjudication of the appeal which, had it 
not been made, would have manifestly changed the outcome when 
it was made; if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  38 C.F.R. § 20.1403(c).  Examples of 
situations that are not CUE include the following: (1) 
Changed diagnosis.  A new diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision; (2) Duty to 
assist. The Secretary's failure to fulfill the duty to 
assist; and, (3) Evaluation of evidence.  A disagreement as 
to how the facts were weighed or evaluated. 38 C.F.R. § 
20.1403(d).  Moreover, CUE does not include the otherwise 
correct application of a statute or regulation where, 
subsequent to the Board decision challenged, there has been a 
change in the interpretation of the statute or regulation.  
38 C.F.R. § 20.1403(e).

It should be noted that the regulatory authority on Board CUE 
was promulgated with the specific intent to codify the 
requirements for a viable claim of CUE that the courts have 
defined for claims of CUE in rating decisions. For example, 
it has been held that CUE is a very specific and rare kind of 
error; it is the kind of error, of fact or law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  To 
find CUE, it must be shown that the facts as found must not 
have been able to have been found that way, or that the law 
in effect at that time was incorrectly applied; the error 
must be undebatable and of a sort which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made.  The determination of CUE must be based on the 
record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Damrel v. Brown, 6 Vet. 
App. 242, 246 (1994).  Similarly, the VA's breach of its duty 
to assist cannot form a basis for a claim of CUE.  Caffrey v. 
Brown, 6 Vet. App. 377, 382 (1994).

Analysis

The April 2001 Board decision, which is the subject of the 
present CUE motion, determined that the claim for direct 
service connection for hypertension which had been denied by 
the Board in April 1996 and affirmed by the Court in August 
1997, was not reopened.  The Board found that the Board's 
April 1996 decision which determined that new and material 
evidence had not been received was final, and that new and 
material evidence had not been received to reopen the direct 
service connection claim.  It also found that the record 
contained no competent medical evidence that the veteran's 
hypertension was related to a service-connected disease or 
injury.  It concluded that the Board's April 1996 decision 
that new and material evidence had not been received to 
reopen the claim for service connection for hypertension was 
final, and that since the April 1996 disallowance of the 
claim, new and material evidence had not been submitted to 
reopen the claim.

The veteran's representative argues that the Board's April 
2001 decision contained CUE because in attempting to reopen, 
the veteran submitted medical records which were dated within 
a year after service discharge showing high blood pressures.  
Stated differently, the representative is asserting that the 
Board's determination was clearly and unmistakably erroneous 
because it decided that those records were not new and 
material evidence.  The Board considered those records.  
However, its determination that they were cumulative of 
evidence previously considered is not supportable.  The Board 
noted in April 2001:  

The hospital records generated from January 1977 
to April 1980 are cumulative of information 
already in the claims file.  They show that on 
several occasions during that period the veteran 
had symptoms of anxiety for which he was taking 
Valium and Vistaril.  On such occasions, he also 
had somewhat elevated blood pressure readings.  
The fact that he previously had elevated blood 
pressure had been previously established.  The 
evidence is not probative of whether the veteran 
incurred hypertension in service  ... or of 
whether he had compensable disability from 
hypertension within his first post-service year.

Previously, the record had contained service medical records 
which showed, in August 1975, blood pressures of 120/100 and 
120/86 with advice that the veteran be checked weekly because 
of mild elevation of blood pressure; an early October 1975 
service medical record showing blood pressure readings of 
110/82, 122/78, 120/76, 118/72, and 118/74; a blood pressure 
of 142/106 in January 1976, with an impression of 
questionable hypertension; a blood pressure the following day 
of 142/100, and a blood pressure 2 days later of 120/70.  
During the August 1976 examination for separation from 
service, an examiner commented that headaches had been 
ascribed to hypertension and that the veteran had a history 
of hypertension controlled with Valium.  On examination, the 
veteran's blood pressure was 110/90.  The veteran sought 
service treatment for a headaches in September 1976.  The 
examiner noted a questionable history of hypertension.  Blood 
pressures of 190/100, 158/94 were obtained.  After Valium, 
his blood pressure was 130/80.  The following day it was 
108/78.  A September 1976 service consultation sheet showed 
an impression of fluctuating blood pressure with some 
premature ventricular contractions.  His blood pressure was 
140/95.  

On VA examination in November 1976, the veteran's blood 
pressure was 114/80 and an examiner reported that arterial 
hypertension was not found.  

The RO denied service connection for arterial hypertension in 
February 1977.  The veteran did not appeal that decision and 
it became final.  

On VA examination in March 1987, it was noted that the 
veteran was on antihypertensives.  

The RO determined in May 1990 that new and material evidence 
had not been received to reopen a claim for service 
connection for hypertension.  In October 1991, the Board 
determined that new and material evidence had not been 
received and the claim was not reopened.  That Board decision 
is final.  

Thereafter, the veteran submitted a January 1992 letter from 
a private physician indicating that he had hypertension.  The 
veteran testified about hypertension in March 1992 and 
submitted a private medical record which showed mild 
hypertension as early as July 1984.  A December 1994 VA 
examination revealed blood pressure readings of 130/100, 
120/98, 120/94, and 120/92.  The examiner reviewed the claims 
file and noted that the veteran had had some blood pressure 
readings beginning in August 1975 but on rechecks his blood 
pressure was normal and was normal on VA examination in 
December 1976.  

In April 1996, the Board determined that new and material 
evidence had not been submitted.  That decision is final.  

In January 1999, the veteran submitted a January 1977 private 
medical record showing a blood pressure of 130/90, a July 
1977 private medical record noting blood pressures of 
140/100, 170/100, 140/100, 140/100, and 130/90, a February 
1978 private medical record showing a blood pressure of 
140/90, an August 1979 private medical record showing a blood 
pressure of 130/90, and a April 1980 private medical record 
showing a blood pressure of 110/90.  

The Board should have found in April 2001 that these records 
were new and material evidence.  It was prejudicial error for 
the Board to find otherwise, because these records were new 
and material and compel the conclusion that hypertension was 
incurred in service.

The private medical records in question clearly represented 
new and material evidence establishing that the hypertension 
noted and treated in service was a chronic condition and 
continued well within the first year after service (1977) and 
in the years thereafter (1978, 1979, and 1980) until 
diagnosed again in the early 1980's.  Furthermore, arguably, 
the several diastolic readings of 100 recorded in July 1977 
could be viewed as representing a compensable rating of 10 
percent within the first year after service under 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2001), which was in 
effect in April 2001.  Certainly when viewed in conjunction 
with the notations of hypertension in the service medical 
records, the almost universal diastolic readings of 90 to 100 
over the first post-service years meet the definition of 
hypertension under NOTE (1) of Diagnostic Code 7101.  Such 
note was in effect in April 2001.  

Consequently, the April 2001 Board decision was clearly and 
unmistakably erroneous for failing to reopen, and for failing 
to grant service connection for hypertension.  

In light of the above, the April 2001 Board decision is 
revised by this decision granting service connection for 
hypertension on the basis of new and material evidence 
received after the April 1996 Board decision.


ORDER

The motion for revision of the April 2001 decision of the 
Board of Veterans' Appeals on the basis of clear and 
unmistakable error is granted.  




                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 38 
C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



